PER CURIAM.
The identical claim for a score-sheet correction and resentencing was made in an earlier motion for postconviction relief which was denied, and this court affirmed. Peoples v. State, 751 So.2d 584 (Fla. 3d DCA 2000) (table). That determination is res judicata. As the trial court ruled in the earlier postconvietion proceeding, a claim of scoresheet error is irrelevant to habitual offender sentencing. Horn v. State, 775 So.2d 1007 (Fla. 3d DCA 2001).
The order now under review is affirmed.